Case 4:18-cv-00362-ALM-CAN Document 80 Filed 03/28/19 Page 1 of 5 PageID #: 365



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

  CRAIG CUNNINGHAM,                            §
                                               §
                 Plaintiff,                    §
                                               §
  v.                                           §      CIV. A. NO. 4:18-cv-00362-ALM-CAN
                                               §
  JAY POLITI, ET AL.                           §
                                               §
                 Defendants.                   §


       DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE DEADLINES

        Defendants Americo Financial Life & Annuity Company (“Americo”), Bryan Brewer,

 Katherine Brewer (the “Brewers”), and One Resource Group (“ORG”) (collectively,

 “Defendants”) hereby file this Unopposed Motion to Continue Deadlines.

                                         I.     MOTION

        Plaintiff Craig Cunningham (“Plaintiff”) filed his Complaint on May 15, 2018. Doc. 1.

 Americo and the Brewers filed their Motion to Dismiss Plaintiff’s Original Complaint on August

 3, 2018. Doc. 34. ORG filed its Motion to Dismiss on August 16, 2018. Doc. 35. Plaintiff

 requested, and Defendants agreed, to two extensions of time to file a response with respect to the

 motions to dismiss. Docs. 36-38, 40. On September 11, 2018, instead of responding to the motions

 to dismiss, Plaintiff filed his Amended Complaint. Doc. 41. On October 25, 2018, ORG, the

 Brewers, and Americo each filed motions to dismiss with respect to the Amended Complaint.

 Docs. 50-52. The motions were fully briefed as of December 10, 2018. Docs. 68-70. Those

 motions are still pending before the Court.

        On November 13, 2018, the Court set a Scheduling Order in which it ruled that discovery

 was due by April 30, 2019; motions (including dispositive motions) were due by April 15, 2019;



 DEFS.’ UNOPPOSED MOT. TO CONTINUE DEADLINES                                               PAGE 1
Case 4:18-cv-00362-ALM-CAN Document 80 Filed 03/28/19 Page 2 of 5 PageID #: 366



 and mediation needed to be completed by April 1, 2019. Doc. 57. Subsequently, Plaintiff and

 Defendants engaged in preliminary settlement communications via telephone, letter, and e-mail,

 but have at this time have reached an impasse regarding settlement pending disposition of the

 motions to dismiss.

        On February 21, 2019, the Court held a telephonic status conference in which Defendants

 communicated the forthcoming deadlines. At that time, no party moved for a continuance of any

 of the deadlines. As of the filing of this Motion, the motions to dismiss have not yet been ruled

 on. No discovery has yet been served, and discovery must be served by March 28, 2019 under the

 present Scheduling Order. No mediation has been scheduled, and mediation is currently required

 to be completed by April 1, 2019. And it is not fruitful for the parties to file dispositive motions

 at this time, in light of the pending motions to dismiss, which may dispose of certain parties or

 claims. Accordingly, Defendants respectfully request a ninety (90) day continuance of the

 mediation, motions, and discovery deadlines. Specifically, Defendants request an extension of the

 mediation deadline from April 1, 2019 to July 1, 2019; an extension of the discovery deadline from

 April 30, 2019 to July 30, 2019; and an extension of the motions deadline from April 15, 2019 to

 July 15, 2019.

        These extensions are not requested to cause delay, but rather to provide Plaintiff and

 Defendants more time to assess settlement options, discovery, and motions-drafting once the Court

 has ruled on the pending motions to dismiss. Plaintiff has indicated he is unopposed to the relief

 sought by this Motion.

                                      II.     CONCLUSION

        Defendants respectfully request that the Court continue the mediation deadline from April

 1, 2019 to July 1, 2019, the discovery deadline from April 30, 2019 to July 30, 2019, and the




 DEFS.’ UNOPPOSED MOT. TO CONTINUE DEADLINES                                                 PAGE 2
Case 4:18-cv-00362-ALM-CAN Document 80 Filed 03/28/19 Page 3 of 5 PageID #: 367



 motions deadline from April 15, 2019 to July 15, 2019. Defendants further request all additional

 and further relief to which they may be justly entitled.




 DEFS.’ UNOPPOSED MOT. TO CONTINUE DEADLINES                                             PAGE 3
Case 4:18-cv-00362-ALM-CAN Document 80 Filed 03/28/19 Page 4 of 5 PageID #: 368



  Date: March 28, 2019       Respectfully submitted,

                                /s/ Matthew B. Buongiorno
                                Brian I. Hays
                                  Illinois State Bar No. 6256068
                                  bhays@lockelord.com
                                LOCKE LORD LLP
                                111 S. Wacker Drive
                                Chicago, Illinois 60606
                                Telephone: (312) 443-1707

                                -and-

                                Matthew B. Buongiorno
                                 Texas State Bar No. 24097436
                                 matthew.buongiorno@lockelord.com
                                LOCKE LORD LLP
                                2200 Ross Avenue, Suite 2800
                                Dallas, Texas 75201-6776
                                Telephone: (214) 740-8000
                                Facsimile: (214) 740-8800

                                ATTORNEYS FOR AMERICO FINANCIAL LIFE &
                                ANNUITY COMPANY, KATHERINE BREWER, AND
                                BRYAN BREWER



                                /s/ Linda A. Polley
                                Linda A. Polley
                                Indiana State Bar No. 10897-02
                                lpolley@hallercolvin.com
                                Scot T. Skekloff
                                Indiana State Bar No. 15649-02
                                sskekloff@hallercolvin.com
                                HALLER & COLVIN, P.C.
                                444 East Main Street
                                Fort Wayne, Indiana 46802
                                Telephone: (260) 426-0444
                                Facsimile: (260) 422-0274

                                ATTORNEYS FOR DEFENDANT
                                ONE RESOURCE GROUP COMPANY




 DEFS.’ UNOPPOSED MOT. TO CONTINUE DEADLINES                           PAGE 4
Case 4:18-cv-00362-ALM-CAN Document 80 Filed 03/28/19 Page 5 of 5 PageID #: 369



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
 was served upon all counsel of record via the Court’s CM/ECF system and/or first-class mail on
 March 28, 2019.

                                              /s/ Matthew B. Buongiorno
                                              Counsel for Americo Financial Life & Annuity
                                              Company, Katherine Brewer, and Bryan Brewer


                              CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on March 28, 2019, he conferred with Plaintiff Craig
 Cunningham by e-mail, and Plaintiff indicated he is unopposed to the relief sought in this Motion.

                                              /s/ Matthew B. Buongiorno
                                              Counsel for Americo Financial Life & Annuity
                                              Company, Katherine Brewer, and Bryan Brewer




 DEFS.’ UNOPPOSED MOT. TO CONTINUE DEADLINES                                               PAGE 5
